IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 15, 2009
                                     No. 09-50184
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOHN ERIC GILLIAM,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:07-CR-193-1


Before KING, JOLLY, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       John Eric Gilliam appeals the sentence imposed following his jury
conviction for possession and receipt of child pornography. He argues that his
within-guidelines sentence was substantively unreasonable because when
considering the 18 U.S.C. § 3553(a) sentencing factors, the district court did not
give appropriate weight to his medical condition, his vocational and criminal
histories, and his conduct while awaiting trial and sentencing.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-50184

      Gilliam’s within-guidelines sentence is afforded a presumption of
reasonableness. See Rita v. United States, 551 U.S. 338, 347 (2007). Gilliam’s
appellate arguments amount to a disagreement with the district court’s weighing
of the § 3553(a) factors and the appropriateness of his within-guidelines
sentence. “[T]he sentencing judge is in a superior position to find facts and judge
their import under § 3553(a) with respect to a particular defendant.” United
States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir.), cert. denied, 129
S. Ct. 328 (2008).   As such, Gilliam has not shown that his sentence was
substantively unreasonable, see United States v. Delgado-Martinez, 564 F.3d
750, 751-53 (5th Cir. 2009), nor has he rebutted the presumption of
reasonableness that attaches to his within-guidelines sentence. See Rita, 551
U.S. at 347.
      AFFIRMED.




                                        2